O’Connor, J. (dissenting).
I dissent and vote to affirm the judgment of conviction.
Defendant’s conviction of the crime of grand larceny in the third degree arose out of the theft of six leather coats from Gimbels Department Store in a Long Island shopping center. The facts, viewed most favorably to the People, are as follows:
On August 28, 1975, at about 2:00 p.m., two police officers on patrol in the shopping center entered Gimbels and were informed by one of the store’s security personnel that a man, identified as the defendant, was being watched in the clothing department. After observing defendant for 5 to 10 minutes without incident, the two police officers left the store.
Thereafter, a store detective saw defendant, who was in front of a coat rack, take a wire clipper, cut the chains running through the sleeves of the coats, place them in a large green plastic bag and walk out of the store with the bag. *270These observations were corroborated to a substantial degree by the store’s security manager.
The two store security personnel, now accompanied by a woman store detective, followed defendant out of the store. They stopped him and the female store detective identified herself. Defendant took a step forward but the other store detective placed his hands on defendant’s arm and back and "guided” him to the outside wall of Gimbels. At this point, defendant stated "okay, you know, it is over.” During that period, the two police officers had been stopped by another store security officer and were advised that security personnel were about to stop a subject who was exiting the store.
By the time the police arrived at the scene, the store detectives had already identified themselves to defendant and had placed him against the wall. The defendant attempted to turn around, but one of the police officers put his hand on defendant’s back and identified himself as a police officer.
The store detective who had observed the commission of the crime frisked defendant and handcuffed him. Defendant was then taken to the store’s security office, accompanied by the store detectives, the store’s security manager and the police officers. Once inside the office, the store detective removed a pair of wire clippers from defendant’s pocket. The police officers were present at this time, but left after a few minutes without having engaged in any conversation with the defendant.
At this point, defendant was in the security office with the male store detective and the security manager. The store detective then typed a statement constituting a confession to the theft of the six coats and gave it to defendant, who signed it. The store detective also removed the coats from the plastic bag, hung them up and received an affirmative response from the defendant when asked if they were the coats that he had taken. The store detective also took photographs of the coats and defendant signed them on the reverse sides.
At the conclusion of the interrogation by the store detectives, the police officers, who had been in the lobby outside the closed door of the store security office, were called back into the office and then transported defendant to the station house.
In denying defendant’s motion to suppress the inculpatory statement to the store detective and the photos that he had signed, the court held, inter alia, that defendant was not *271entitled to Miranda warnings prior to being questioned by Gimbel’s security personnel.
In reversing the judgment of conviction, the majority holds that the participation of the police in the case at bar was of sufficient magnitude to require the giving of Miranda warnings to the defendant prior to his questioning by the security personnel of Gimbels. I disagree with this conclusion.
The majority recognizes the well-established rule that a confession obtained without the knowledge or participation of the police, or with minimal police participation, is fully admissible at a trial (People v Horman, 22 NY2d 378, cert den 393 US 1057; see, also, People v Goodman, 51 AD2d 1008; People v Boettner, 80 Misc 2d 3, affd 50 AD2d 1074; People v Esposito, 37 NY2d 156; People v Brown, 34 AD2d 108).
In support of its conclusion that the store’s security personnel were acting as agents of the police and that Miranda warnings had to be given to defendant before his interrogation by the security personnel, the majority relies on the following factors:
(1) The police had defendant under surveillance at the request of the store’s security personnel;
(2) The police were requested to assist the store’s security personnel when defendant removed the coats;
(3) The police identified themselves to defendant, accompanied him to the security office and waited while he was interrogated; and
(4) The police did not consider defendant free to leave during this period.
In my view the majority has ascribed to these factors an aura of significance which is not warranted on this record and has elevated form over substance to a disturbing degree.
The record indicates that although the police initially placed the defendant under surveillance, they terminated their surveillance after a few minutes when they failed to observe any criminal behavior. It was the store’s security personnel who observed the commission of the crime, gave chase and apprehended defendant with the fruits of the crime in his possession. There is nothing in the record to support a finding that those security officers requested, or even needed, police assistance. Although the police did arrive on the scene, they did so at the request of another security officer who was not involved in the chase. They arrived at the scene after *272defendant had been apprehended and was under the total control of the store’s security officers. Defendant had already made a highly incriminating statement. Finally, by accompanying defendant to the store’s security office and awaiting the outcome of the interrogation of defendant by the store’s security personnel, the police were only engaging in normal practice under the circumstances. At that time the police were not sure whether the store would prosecute and whether defendant would have to be transported by them to the police precinct. Clearly, the totality of the police conduct here did not rise to such a level as to require the giving of Miranda warnings to defendant.
Several other matters are worthy of note. There is no indication whatsoever that there was a bad faith effort by the police to circumvent the mandates of Miranda v Arizona (384 US 436). Additionally, the store detectives were not acting "at the instigation of the police” and were not "supervised by them” (see People v Esposito, 37 NY2d 156, 160, supra).
Accordingly, the judgment of conviction should be affirmed.
Damiani, J. P., and Rabin, J., concur with Hawkins, J.; Suozzi and O’Connor, JJ., dissent and vote to affirm the judgment, with separate opinions.
Judgment of the County Court, Nassau County, rendered April 19, 1976, reversed, on the law, motion to suppress granted, and new trial ordered.